TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00266-CV


              Brad Livingston, in his Official Capacity as the Executive Director
                   of the Texas Department of Criminal Justice, Appellant

                                                 v.

       Leslie Arrington, for herself and on behalf of all of those similarly situated;
           Janet Lock, for herself and on behalf of all those similarly situated;
       Kathy Williams, for herself and on behalf of all those similarly situated and
     Laura Beeman, for herself and on behalf of all those similarly situated, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
      NO. D-1-GN-10-000515, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This proceeding is an interlocutory appeal from a district court order granting a

temporary injunction against appellant Livingston. During the pendency of this interlocutory appeal,

the underlying cause proceeded to a final judgment in which the district court granted permanent

injunctive relief against Livingston, who thereafter appealed from that final judgment.1 In light of

these developments, appellees have moved to dismiss the present interlocutory appeal as moot,

and Livingston does not oppose that disposition. We agree that Livingston’s interlocutory appeal

is now moot, see Isuani v. Manske-Sheffield Radiology Grp., P.A., 802 S.W.2d 235, 236-37




       1
           No. 03-12-00205-CV.
(Tex. 1991) (per curiam), and, accordingly, grant appellees’ motion and dismiss the appeal for

want of subject-matter jurisdiction.




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed as Moot

Filed: April 25, 2012




                                              2